DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-20, 25-28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tuor et al. (US 20160187366), hereinafter referred to as ‘Tuor’, Rose et al. (US20130238129), hereinafter referred to as ‘Rose’, and Fowler et al. (US4092852), hereinafter referred to as ‘Fowler’.

Regarding Claim 16, Tuor discloses contactlessly operating ( Rotational speed of such compressor wheels can be measured, preferably by means of an active eddy current principle [0004])  displacement sensor (a sensor device (20) for determining rotational speed of a rotatable object [Abstract]) operating inductively and comprising: a sensor element (wherein a sensing element [Abstract])  suitable for high temperatures (For the sensor housing 21, in particular the sensor segment 6 and the mounting segment 5, to withstand high temperatures of 200° C. and above [0046] ) and comprising at least one substrate having at least one sensor component embedded therein (sensor electronics are arranged inside the sensing segment, the sensor electronics comprising a silicon-on-insulator (SOI) circuit. The integrated silicon-on-insulator circuit is embedded between flexible or semi-flexible polymer substrates [0015]), the at least one sensor component being either windings of a coil (the sensing element of the sensor device of the invention comprises a double D coil (also called: DD coil), in particular a saddle-shaped DD coil, that is preferentially printed on a flexible polymer substrate [0027]), electrically coupled to the sensor element (The ASIC 10 and the other electronic components 11, 23 of the sensor electronics 9 are preferentially electrically connected by vertical electric connections [0049]), and comprising control electronics and evaluation electronics (… the output signal of the DD coil 57 is also well suited for further analysis and evaluation for example by the sensor electronics [0060]), wherein: the control electronics comprise an oscillator (The integrated SOI circuit preferentially comprises an integrated oscillator, a demodulator, a configuration unit and/or some peripheral blocks such as a power supply and a temperature sensor [0017])  that includes include logic components, the evaluation electronics comprise a demodulator circuit (The integrated SOI circuit preferentially comprises an integrated oscillator, a demodulator, a configuration unit and/or some peripheral blocks such as a power supply and a temperature sensor, if required [0017]) that, and the electronics are designed for a temperature range above 125°C, are directly connected to the sensor element (The sensing element 15 and the sensor electronics 9 are integrated into the shaft 6 [0072]), demodulate (The integrated SOI circuit preferentially comprises an integrated oscillator, a demodulator, a configuration unit and/or some peripheral blocks such as a power supply and a temperature sensor, if required [0017]) an input signal from the sensor element (a sensor device for determining rotational speed of a rotatable object, in particular the compressor wheel of a turbocharger, that can withstand temperatures above 180° C., and in particular operate continuously at temperatures of at least 200° C. while maintaining adequate signal quality [0014]), and provide a demodulated signal.
	However, Tuor does not disclose and electronics disposed on a rear side of the substrate, logic components, and the sensor element demodulate an input signal from the sensor element, and provide a demodulated signal.
	Nevertheless, Rose discloses electronics disposed on a rear side of the substrate (In alternate embodiments, only sensor cells 110, only sensor cells 610, or a different combination of the two may be used instead. A first sensor cell 710 is disposed at the proximal end of the sensor 700 and is the largest of the plurality of sensor cells 710, 720, 730, 740 [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor, in view of Rose to use electronics disposed on a rear side of the substrate to have the device and the substrate contacts face to face and to improve the functionality of the sensor.
	However, the combination does not disclose logic components, and the sensor element demodulate an input signal from the sensor element, and provide a demodulated signal.
	Nevertheless, Fowler discloses logic components (a processing circuit which compares the phase of the selected sum signal during the first and second periods and derives therefrom a phase measurement signal indicative of the sensed parameter and substantially free of phase errors, Col. 2, Lines 36-41) and the sensor element demodulate an input signal from the sensor element, and provide a demodulated signal (the signals fed to the coils L1, L2 of each sensing device are arranged to cause signals to be induced in the coils L3 and L4 respectively. The coils L3 and L4 are connected in series to provide a sum signal S which is fed via a multiplexer 21 to a demodulator 22 that removes the modulation effect by the modulator 10, Col. 5, Lines 66-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor and Rose, in view of Fowler to use logic components to compare the phase of the selected sum signal (Rose, Col. 2, Lines 36-41) thereby improving the accuracy of the sensor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor and Rose, in view of Fowler to use the sensor element demodulate an input signal from the sensor element, and provide a demodulated signal to remove the modulation effect by the modulator (, Col. 5, Lines 66-68) thereby improving the accuracy of the sensor.


Regarding Claim 17, Tuor, Rose, and Fowler disclose the claimed invention as discussed in claim 16.


Tuor discloses wherein electronics or at least one component (4) of the electronics are produced on the basis of Sol (silicon on insulator) technology or on the basis of GaAs, SiC or diamond as the semiconductor material (the sensor electronics (9) comprising an integrated silicon-on-insulator circuit (10). The integrated silicon-on-insulator circuit (10) [Abstract]).  

Regarding Claim 18, Tuor, Rose, and Fowler disclose the claimed invention as discussed in claim 16.

Tuor discloses the sensor element (1) comprises a substrate (2) having at least one sensor component embedded (The integrated silicon-on-insulator circuit is embedded between flexible or semi-flexible polymer substrates [0015]), wherein preferably at least one strip conductor is disposed on the substrate (2) (…and (preferably copper) contacts/tracts/pads of the sensor electronics, is provided by vertical electric connections that pass through one of its flexible polymer substrates (defined as the top side) [0021]).

Regarding Claim 19, Tuor, Rose, and Fowler disclose the claimed invention as discussed in claim 18. 

Tuor discloses the substrate (2) comprises a circuit board (a semiconductor substrate constituting the IC [0103]).  

Regarding Claim 20, Tuor, Rose, and Fowler disclose the claimed invention as discussed in claim 19.

Tuor discloses the circuit board is made of polyimide, PTFE or LCP
(The flexible polymer substrates (also called: prints) are, in particular, made, of a liquid crystal polymer (LCP) or polyimide. The term “flexible substrate” shall comprise semi-rigid, in other words semi-flexible, substrates. Both LCP and polyimide have the advantage of being resistant to degradation for temperatures above 180° C., in particular above 200° C., and serve to protect the embedded integrated SOI circuit [0019]).

	Regarding Claim 27, Tuor discloses the claimed invention as discussed in claim 16.

	Tuor discloses demodulator (… SOI circuit, i.e. an integrated circuit with analogue and digital parts. The integrated SOI circuit preferentially comprises an integrated oscillator, a demodulator, a configuration unit and/or some peripheral blocks such as a power supply and a temperature sensor, if required [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor to use demodulator is configured for generating a rectified voltage or current signal to convert analog signal from DD coil to digital signal to ensure stable signal processing ([0065]). 

Regarding Claim 30, Tuor discloses the claimed invention as discussed in claim 16.

	Tuor discloses the electronics comprise a cable connection. (the cable harness connecting the sensor device to an on-board electrical system, as due to the proximity of sensing element and sensor electronics [0032]).

Regarding Claim 31, Tuor discloses the claimed invention as discussed in claim 16.

	However, Tuor does not disclose the sensor or the sensor element (1) and/or the electronics is or are hermetically sealed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor to use hermetic sealing to protect the electronics in the displacement sensor to improve the functionality of the sensor. 

	Regarding Claim 32, Tuor discloses the claimed invention as discussed in claim 31.

	However, Tuor does not disclose the hermetic sealing is realized by a housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor to use housing around the hermetic sealing to protect the electronics in the displacement sensor thereby improving functionality. 

	Regarding Claim 33, Tuor disclose the claimed invention as discussed in claim 31.

	However, Tuor does not disclose the hermetic sealing is realized by a housing soldered to the substrate (2) or by an encapsulation in the substrate (2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor to use hermetic sealing on soldering housing to the substrate to protect the sensor electronics to improve the functionality of the sensor. 

	Regarding Claim 34, Tuor disclose the claimed invention as discussed in claim 31.

	However, Tuor does not disclose the hermetic sealing is realized by either an arrangement of the electronics or a component (4) of the electronics in or on a layer or stratum of the substrate (2) or by at least one further layer (15) or stratum of the substrate (2) arranged above it.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor to arrange the electronics above the substrate using hermetic sealing to protect and integrate the electronics in the displacement sensor thereby improving the functionality of the sensor. 

	Regarding Claim 35, Tuor discloses the claimed invention as discussed in claim 16.

	Tuor discloses eddy current or capacitively (Rotational speed of such compressor wheels can be measured, preferably by means of an active eddy current principle [0004]).

Claims 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tuor, and further in view of Kleijne al. (US 4593384), hereinafter referred to as ‘Kleijne’.

Regarding Claim 21, Tuor discloses the claimed invention as discussed in claim 18.

However, Tuor does not disclose the substrate (2) comprises a ceramic.
Nevertheless, Kleijne discloses the substrate (2) comprises a ceramic (a ceramic substrate [Col. 2 line 53]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor, in view of Kleijne to use the substrate comprising a ceramic for enabling operation at high temperatures thereby improving the functionality of the sensor. 

Regarding Claim 23, Tuor discloses the claimed invention as discussed in claim 16.

However, Tuor does not disclose the electronics are disposed in a ceramic housing or comprise at least one component (4) disposed in a ceramic housing.  
Nevertheless, Kleijne discloses the electronics are disposed in a ceramic housing or comprise at least one component (4) disposed in a ceramic housing (… and electronic circuitry contained within said ceramic housing [Col.2 line 51]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor, in view of Kleijne to dispose electronics in a ceramic housing for enabling protection at high temperatures thereby improving the functionality of the sensor. 

Regarding Claim 29, Tuor discloses the claimed invention as discussed in claim 16.
	However, Tuor does not disclose the connection of the electronics for their output and/or supply is realized via one pair of wires or two pairs of wires.
	Nevertheless, Kleijne discloses the connection of the electronics for their output and/or supply is realized via one pair of wires or two pairs of wires (wire mesh 2 (WM2) of FIG. 8 is connected between a supply voltage V.sub.C and a sense circuit 101, while wire mesh 1 (WM1) of FIG. 8 is connected between a reference potential such as ground and a sense circuit [Col.9 lines 22-26]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor in view of Kleijne to use wires to connect electronics for their output for the benefit of integrating electronics into the sensor thereby improving the functionality of the sensor. 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tuor, Kleijne, and further in view of Tatsuta et al. (JP 2011044558), hereinafter referred to as ‘Tatsuta’.

Regarding Claim 22, Tuor discloses the claimed invention as discussed in claim 21.
However, Tuor does not disclose the ceramic is made of A1203, LTCC or HTCC.
Nevertheless, Tatsuta discloses the ceramic is made of A1203, LTCC or HTCC (substrate is made of ceramic dielectric material LTCC [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor and Kleijne, in view of Tatsuta to make the ceramic of the material LTCC to ensure operation at high temperatures thereby improving the functionality of the sensor. 

Regarding Claim 24, Tuor discloses the claimed invention as discussed in claim 16.

However, Tuor does not disclose the electronics are connected to the sensor element (1) via chip on board as chip on ceramic.  
Nevertheless, Tatsuta discloses the electronics are connected to the sensor element (1) via chip on board as chip (…an electronic component for vertical mounting in which a sensor chip 120 is mounted in a recess formed in a circuit board 110 and connected to a wiring conductor layer 121 on the circuit board 110 by a bonding wire 122 is used as a motherboard. Some are connected to a wiring pattern on the mounting substrate [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor and Kleijne, in view of Tatsuta to connect electronics to the sensor element via chip on board as chip for integrating connection between electronics and the sensor element thereby improving the functionality of the sensor. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tuor, Rose, and Fowler, and further in view of Lehmann et al. (US20170268907) hereinafter referred to as ‘Lehmann’.

Regarding Claim 25, Tuor, Rose, and Fowler disclose the claimed invention as discussed in claim 16.

	Tuor discloses an oscillator (17) (… wherein a magnetic field is generated by an oscillating system and a sensing coil is used to detect compressor blades when they pass through the magnetic field in front of the sensor tip [0004]).
	However, Tuor does not disclose a sine or square wave oscillator.
	Nevertheless, Lehmann discloses oscillator is either, a sine or square wave oscillator (the frequency converter 107 can be designed as a switching mixer, in which the local oscillator signal represents a time-symmetrical square wave signal in order to optimize the mixer efficiency [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor, in view of Lehmann to use a preferably a sine or square wave oscillator to verify/determine frequencies thereby improving the accuracy of the sensor. 

Regarding Claim 26, Tuor discloses the claimed invention as discussed in claim 16.
	Tuor discloses the evaluation electronics comprises only a demodulator (18) for generating a rectified voltage or current signal (… SOI circuit, i.e. an integrated circuit with analogue and digital parts. The integrated SOI circuit preferentially comprises an integrated oscillator, a demodulator, a configuration unit and/or some peripheral blocks such as a power supply and a temperature sensor, if required [0017]).
However, Tuor does not specifically disclose a preamplifier (19) and/or an analog-to-digital converter (20) and/or a microcontroller.
Nevertheless, Lehmann discloses a preamplifier (19) and/or an analog-to-digital converter (20) and/or a microcontroller (an analog-digital converter is connected upstream of the Goertzel filter bank [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuor, in view of Lehmann to use a preamplifier (19) and/or an analog-to-digital converter (20) and/or a microcontroller to convert analog signal from DD coil to digital signal to ensure stable signal processing ([0065]). 


Response to Arguments

Applicant’s arguments with respect to claims 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHARAH ZAAB/Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863